DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.
	Applicant asserts, on pages 9-10 of Remarks, that “Claim 31 recites a multi-connectivity environment wherein a master node operates in multi-connectivity towards UE together with a secondary node in the RAN. Such multi-connectivity is shown in Fig. 2 of the claimed invention, depicting different multi-connectivitv scenarios including EN-DC, NE-DC, and NGEN-DC. Applicant submits that Tenny does not describe that the first TRP is operating in multi-connectivity with the second TRP and UE. Instead, Tenny is more focused on describing ANR procedure which provides a neighbor cell information along with its beamforming and/or directional information. (See, Col. 7, 33-36 of Tenny.) Therefore, Applicant submits that providing beamforming and/or directional information of the neighbor cell node while searching for a neighbor cell, as described in Tenny, is totally different from a master node operating in multi-connectivity towards a UE and a secondary node and establishes a neighbor relation with a node as disclosed in Claim 31. Accordingly, Applicant submits that Tenny fails to teach or disclose “the master node operating in multi-connectivity towards a user equipment (UE) together with a secondary node in the RAN,” as recited in Claim 31.”
	Applicant's arguments rely on language solely recited in preamble recitations in claim 31. When reading the preamble in the context of the entire claim, the recitation “the master node operating in multi-connectivity towards a user equipment (UE) together with a secondary node in the RAN” is not limiting because the body of the 
	Applicant asserts, on page 10 of Remarks, that “Further, regarding the recitation of Claim 31 the request is sent without determining whether the cell is a serving cell for the UE or a neighbor cell for the UE, the Office Action concedes that Tenny fails to disclose the above underlined recitation. However, the Office Action contends that the recitation is taught in Para. [0032-0033], [0056], and [0047-0048] of Thomas, respectively. Applicant respectfully disagrees. Applicant submits that the cited Para. [0032-0033], [0056], and [0047-0048] of Thomas appear to describe a handover process for handing over a remote station from a macro cell to at least one of plurality of underlay cells (pico cells) (see, Para. [0032-00331). The macro cell has a unique cell scrambling code within a region and the plurality of underlay cells have a shared cell scrambling codes within the region. When the remote station receives a first signal using the shared cell scrambling code from at least a first access point, a handover controller, initiates handover of the remote station to the first access point. In sharp contrast, Claim 31 recite in part, that the master node sends a request to UE to provide a second cell identifier of the cell without determining whether the cell is a serving cell or a neighboring cell for the UE. Upon receiving the second cell identifier, the master node determines whether the identifier is associated with any of the node represented in NRT. If not, the master establishes a neighbor relation with the cell. 
	On the contrary, Thomas states, in paragraph [0048]:  “the RNC 103 may initiate a relocation request without first identifying the access point.” [emphasis added].  Thomas also states, in paragraph [0032]:  “the picocells are not overlapping but rather form a pattern of individual islands of coverage within the coverage area of the macrocell.” [emphasis added].  Because the request is sent without first identifying the access point and any given unidentified access point might not include the remote station’s current location, Thomas discloses that said request is sent without “without determining whether the cell is a serving cell for the UE or a neighbor cell for the UE”, as required by claim 31.
	Applicant asserts, on pages 11-12 of Remarks, that “Ramaswamy appears to describe a process of how a mobile station is getting attached to a public system. The mobile first tunes its transmitter and receiver to a control channel frequency of the public system and transmits an “attach message” to the public system. If the mobile station does not receive a reply from the public system within a predetermined time, then station mobile selects an autonomous control channel from the neighbor list with the strongest signal. In sharp contrast, Claim 40 discloses that the master node establishes a neighbor relation with the node associated with the first cell identifier if the report to 
	On the contrary, Ramaswamy states, in column 6 lines 17-39:  “The program 300 begins by causing the mobile station 110 to tune its receiver 212 to a control channel frequency associated with an autonomous system 102 (step 302) and looking for a pointer to a public system 100 (step 304). When the mobile station 110 receives a pointer to a public system 100, it also receives a neighbor list (step 306). The neighbor list identifies other control channels in this autonomous system 102. Preferably, the control channel with the strongest signal is used by the mobile station 110. transmits an "attach" message to the public system 100 (step 310). The mobile station 110 then waits a predetermined period of time for a reply from the public system 100 (312). If the mobile station 110 does not receive a reply within the predetermined period of time, or it receives an "attach failure" message, the mobile station 110 preferably selects and tunes to the autonomous control channel from the neighbor list with the strongest signal (step 314). In other words, the mobile station's attempt to enter PAS mode has failed and the program ends. Of course, if the mobile station's attempt to enter PAS mode fails, it may retry at a later time.” [emphasis added].  Here, the “attach” message corresponds to the claimed “request”, and the reply corresponds to the claimed “report”.  Furthermore, tuning to the autonomous control channel of a particular member of a neighbor list, clearly constitutes establishing neighbor relations with that member of the neighbor list, as the mobile station is transitioning to a particular state (i.e., tuning to its respective control channel) with respect to that neighbor list member.  

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 31-35, 38, 41-43, 46, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny et al., U.S. Patent No. 10,485,054 (hereinafter Tenny), in view of Thomas et al., U.S. Patent Application Publication 2008/0101301 (hereinafter Thomas).
Regarding claim 31,	 Tenny discloses a method for a master node, in a radio access network (RAN), to establish a neighbor relation with a further node in the RAN, the master node operating in multi-connectivity towards a user equipment (UE) together with a secondary node in the RAN (disclosed is a method for operating a first transmit-receive point (TWP) [“master node”] that communicates with a UE that provides, to said first TRP, automatic neighbor relation (ANR) information [“neighbor relation”] associated with a second TRP [“further node”] that said UE receives information from [“multi-connectivity”], according to Abstract, column 1 lines 37-50, column 14 lines 42-49, Figs. 2, 10-12), the method comprising: 
determining that a first cell identifier, associated with a cell, is not included in a neighbor relations table (NRT) maintained by the master node (it is determined that a neighbor TRP is absent from the neighbor list of the serving TRP, according to column 14 line 66 to column 15 line 14, column 15 line 57 to column 16 line 17); 
sending, to the UE, a request to report a second cell identifier associated with the cell, wherein the request includes the first cell identifier (the serving TRP sends a request to the UE to report ANR information of the neighbor TRP (whereby said neighbor TRP is identified by a physical layer identifier [“first cell identifier”]), including various identifiers of said neighbor TRP, such as the global cell ID [“second cell 
determining whether to establish a neighbor relation with a node associated with the first cell identifier, based on a report from the UE in response to the request (based on the neighbor TRP information that the serving TRP receives from the UE in a report that is in response to said serving TRP’s request to said UE, the serving TRP determines to update its neighbor list by adding information pertaining to the neighbor TRP to said serving TRP’s neighbor list [“establish a neighbor relation”], according to column 14 line 66 to column 15 line 14, column 15 line 57 to column 16 line 17, Figs. 11 [step 1160] and 12 [step 1260]).
Tenny does not expressly disclose that the request is sent without determining whether the cell is a serving cell for the UE or a neighbor cell for the UE.
Thomas discloses that the request is sent without determining whether the cell is a serving cell for the UE or a neighbor cell for the UE (an RNC initiates a request without first identifying a particular access point (access point coverage regions may or may not overlap, according to [0032]-[0033], and a remote station may simultaneously connect to multiple access points, according to [0056], and therefore, the RNC not identifying the particular access point constitutes not determining whether that access point is a serving access point or a neighbor access point for the remote station), according to [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny with Thomas such that the request 
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient use of communication resources during handovers (Thomas:  [0002]-[0008]).
Regarding claim 42, Tenny discloses a method performed by a user equipment (UE) in multi-connectivity with a master node and a secondary node in a radio access network (RAN) (disclosed is a method according to which a UE communicates with a first transmit-receive point (TWP) [“master node”] and a second TRP [“secondary node”] that said UE receives information from [“multi-connectivity”], in a wireless network, according to Abstract, column 1 lines 37-50, column 14 lines 42-49, Figs. 2, 10-12), the method comprising: 
receiving, from the master node, a request to report a second cell identifier associated with a cell, wherein the request comprises a first cell identifier associated with the cell (the serving TRP sends a request to the UE to report ANR information of the neighbor TRP (whereby said neighbor TRP is identified by a physical layer identifier [“first cell identifier”]), including various identifiers of said neighbor TRP, such as the global cell ID [“second cell identifier”], according to column 14 lines 42-65, column 15 lines 41-56, Figs. 11 [step 1120] and 12 [step 1225]); 
determining whether the cell is a serving cell for the UE or a neighbor cell for the UE (the UE is informed that the TRP that is to be reported on, is a neighbor TRP, according to column 14 lines 50-51); and 

Tenny does not expressly disclose that the request is sent regardless of whether the cell is a serving cell for the UE or a neighbor cell for the UE.
Thomas discloses that the request is sent regardless of whether the cell is a serving cell for the UE or a neighbor cell for the UE (an RNC initiates a request without first identifying a particular access point (access point coverage regions may or may not overlap, according to [0032]-[0033], and a remote station may simultaneously connect to multiple access points, according to [0056], and therefore, the RNC not identifying the particular access point constitutes not determining whether that access point is a serving access point or a neighbor access point for the remote station), according to [0047]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny with Thomas such that the request is sent regardless of whether the cell is a serving cell for the UE or a neighbor cell for the UE.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the efficient use of communication resources during handovers (Thomas:  [0002]-[0008]).

Regarding claim 33, the combination of Tenny and Thomas discloses all the limitations of claim 31.  Additionally, Tenny discloses receiving, from the UE, a measurement report including the first cell identifier, wherein the determination that the first cell identifier is not included in the NRT is made in response to the measurement report (the serving TRP receives a measurement report from the UE, wherein the determination that the neighboring TRP identifier is not in the neighbor list of the serving TRP is based on the received measurement report, according to column 14 line 42 to column 15 line 14,  column 15 line 41 to column 16 line 17, Figs. 11 [steps 1130 and 1135] and 12 [steps 1235 and 1240]).
Regarding claim 34, the combination of Tenny and Thomas discloses all the limitations of claim 31.  Additionally, Tenny discloses receiving the report from the UE, wherein the report includes the second cell identifier (the serving TRP receives the report from the UE, according to column 14 lines 50-65, column 15 lines 41-56, Figs. 11 [step 1130] and 12 [step 1235]).
Regarding claim 35, the combination of Tenny and Thomas discloses all the limitations of claim 34.  Additionally, Tenny discloses that the report also includes an indication of whether the second cell identifier is associated with a serving cell for the UE or a neighbor cell for the UE (the measurement report indicates that the identifier is for the neighbor TRP, according to column 14 lines 50-65, Fig. 11 [step 1130]).

determining whether the second cell identifier is associated with any node represented in the NRT (it is determined that a neighbor TRP is absent from the neighbor list of the serving TRP, according to column 14 line 66 to column 15 line 14, column 15 line 57 to column 16 line 17); and 
based on determining that the second cell identifier is not associated with any node represented in the NRT, determining to establish a neighbor relation with the further node (the serving TRP determines to update its neighbor list by adding information pertaining to the neighbor TRP to said serving TRP’s neighbor list [“establish a neighbor relation”], according to column 14 line 66 to column 15 line 14, column 15 line 57 to column 16 line 17).
Regarding claim 41, the combination of Tenny and Thomas discloses all the limitations of claim 31.  Additionally, Tenny discloses that the first cell identifier is a physical cell identifier (PCI) and the second cell identifier is a cell global identifier (CGI) (the first cell identifier is a physical layer identifier of the neighbor TRP and the second cell identifier is a global cell identifier of neighbor TRP, according to column 14 lines 42-49, column 15 lines 41-56).
Regarding claim 43, the combination of Tenny and Thomas discloses all the limitations of claim 42.  Additionally, Tenny discloses conditionally acquiring the second cell identifier via system information broadcast by the cell, based on the determination 
Regarding claim 46, the combination of Tenny and Thomas discloses all the limitations of claim 42.  Additionally, Tenny discloses that the report also includes an indication of whether the second cell identifier is associated with a serving cell for the UE or a neighbor cell for the UE (the measurement report indicates that the identifier is for the neighbor TRP, according to column 14 lines 50-65, Fig. 11 [step 1130]).
Regarding claim 50, the combination of Tenny and Thomas discloses all the limitations of claim 42.  Additionally, Tenny discloses that the first cell identifier is a physical cell identifier (PCI) and the second cell identifier is a cell global identifier (CGI) (the first cell identifier is a physical layer identifier of the neighbor TRP and the second cell identifier is a global cell identifier of neighbor TRP, according to column 14 lines 42-49, column 15 lines 41-56).
Regarding claim 51, the combination of Tenny and Thomas discloses all the limitations of claim 31.  Additionally, Tenny discloses a network node, of a radio access network (RAN), configured to operate in multi-connectivity towards a user equipment (UE) together with a secondary node in the RAN and to establish a neighbor relation with a further node in the RAN (disclosed is an access node of a wireless network that serves a UE that receives signals from various other access nodes, according to column 5 line 65 to column 6 line 24, Fig. 2), the network node comprising: 

processing circuitry operably coupled to the radio interface circuitry, whereby the processing circuitry and the radio interface circuitry are configured to perform operations corresponding to the method of claim 31 (the access node comprises processing circuitry for controlling the operations of said access node, according to column 19 lines 54 to 67).
Regarding claim 52, the combination of Tenny and Thomas discloses all the limitations of claim 31.  Additionally, Tenny discloses a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations corresponding to the method of claim 31 (the access node comprises a non-transitory computer-readable medium that stores instructions that are executed by its processor, according to column 19 lines 54 to 67).
Regarding claim 53, the combination of Tenny and Thomas discloses all the limitations of claim 42.  Additionally, Tenny discloses a user equipment, UE operable in multi-connectivity with a master node and a secondary node in a radio access network (RAN) (disclosed is a UE that communicates with a master node and a neighbor node in a wireless network, according to column 5 line 65 to column 6 line 24, Fig. 2), the UE comprising: 

processing circuitry operably coupled to the radio interface circuitry, whereby the processing circuitry and the radio interface circuitry are configured to perform operations corresponding to the method of claim 42 (the UE comprises a non-transitory computer-readable medium that stores instructions that are executed by its processor, according to column 19 lines 54 to 67).
Regarding claim 54, the combination of Tenny and Thomas discloses all the limitations of claim 42.  Additionally, Tenny discloses a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a user equipment, configure the user equipment to perform operations corresponding to the method of claim 42 (the UE comprises a non-transitory computer-readable medium that stores instructions that are executed by its processor, according to column 19 lines 54 to 67).

7.	Claim 36-37, 39, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Thomas as applied to claims 35, 38, and 46 above, further in view of Jung et al., U.S. Patent No. 8,891,394 (hereinafter Jung).
	Regarding claim 36, the combination of Tenny and Thomas discloses all the limitations of claim 35.
	Neither Tenny nor Thomas expressly discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the 
	Jung discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes an indication of whether the serving cell is a primary secondary cell (PSCell) or a secondary cell (SCell) (a UE transmits a measurement report message that comprises a cell identifier for a serving cell of a plurality of serving cells for said UE, and an indication that the serving cell is a SCell, according to column 17 line 8 to column 18 line 18, table 6, claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Jung such that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes an indication of whether the serving cell is a primary secondary cell (PSCell) or a secondary cell (SCell).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate optimum UE mobility (Jung:  column 1 line 30 to column 2 line 26).
	Regarding claim 37, the combination of Tenny and Thomas discloses all the limitations of claim 35.
	Neither Tenny nor Thomas expressly discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes one or more further cell identifiers associated with respective further serving cells of the UE.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Jung such that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes one or more further cell identifiers associated with respective further serving cells of the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate optimum UE mobility (Jung:  column 1 line 30 to column 2 line 26).
	Regarding claim 39, the combination of Tenny and Thomas discloses all the limitations of claim 38.
	Neither Tenny nor Thomas expressly discloses that determining whether the second cell identifier is associated with any node represented in the NRT comprises determining whether the second cell identifier is associated with at least one of the following: a primary secondary cell (PSCell) of the UE; and a secondary cell (SCell) of the UE.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Jung such that determining whether the second cell identifier is associated with any node represented in the NRT comprises determining whether the second cell identifier is associated with at least one of the following: a primary secondary cell (PSCell) of the UE; and a secondary cell (SCell) of the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate optimum UE mobility (Jung:  column 1 line 30 to column 2 line 26).
	Regarding claim 47, the combination of Tenny and Thomas discloses all the limitations of claim 46.
	Neither Tenny nor Thomas expressly discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes an indication of whether the serving cell is a primary secondary cell (PSCell) or a secondary cell (SCell).
	Jung discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Jung such that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes an indication of whether the serving cell is a primary secondary cell (PSCell) or a secondary cell (SCell).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate optimum UE mobility (Jung:  column 1 line 30 to column 2 line 26).
	Regarding claim 48, the combination of Tenny and Thomas discloses all the limitations of claim 46.
	Neither Tenny nor Thomas expressly discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes one or more further cell identifiers associated with respective further serving cells of the UE.
	Jung discloses that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes one or more further cell identifiers associated with respective further serving cells of the UE (a UE transmits a measurement report message that comprises a cell identifier for a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Jung such that if the report includes an indication that the second cell identifier is associated with a serving cell for the UE, the report also includes one or more further cell identifiers associated with respective further serving cells of the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate optimum UE mobility (Jung:  column 1 line 30 to column 2 line 26).

8.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Thomas as applied to claim 31 above, further in view of Ramaswamy, U.S. Patent No. 6,643,512 (hereinafter Ramaswamy).
	Regarding claim 40, the combination of Tenny and Thomas discloses all the limitations of claim 31.
	Neither Tenny nor Thomas expressly discloses that determining whether to establish a neighbor relation with the node associated with the first cell identifier comprises determining to establish neighbor relations with the further node if the report is not received within a predetermined time after sending the request.
	Ramaswamy discloses that determining whether to establish a neighbor relation with the node associated with the first cell identifier comprises determining to establish 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Ramaswamy such that determining whether to establish a neighbor relation with the node associated with the first cell identifier comprises determining to establish neighbor relations with the further node if the report is not received within a predetermined time after sending the request.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interoperability between cellular systems (Ramaswamy:  column 2 lines 3-29).  

9.	Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Thomas as applied to claim 43 above, further in view of Chen, U.S. Patent Application Publication 2020/0359302 (hereinafter Chen).
	Regarding claim 44, the combination of Tenny and Thomas discloses all the limitations of claim 43.  Additionally, Tenny discloses that conditionally acquiring the second cell identifier comprises: based on determining that the cell is a neighbor cell, acquiring the second cell identifier for the neighbor cell via system information broadcast by the neighbor cell (the UE is instructed to obtain the CGI of the neighbor 
	Neither Tenny nor Thomas expressly discloses that based on determining that the cell is a serving cell, conditionally acquiring the second cell identifier for the serving cell based on a determination whether the second cell identifier is stored at the UE.
	Chen discloses that based on determining that the cell is a serving cell, conditionally acquiring the second cell identifier for the serving cell based on a determination whether the second cell identifier is stored at the UE (after powering-on, a UE decides to acquire a base station PLMN identifier, according to [0051]-[0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Chen such that based on determining that the cell is a serving cell, conditionally acquiring the second cell identifier for the serving cell based on a determination whether the second cell identifier is stored at the UE.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE cell selection (Chen:  [0001]-[0003]).
	Regarding claim 45, the combination of Tenny, Thomas, and Chen discloses all the limitations of claim 44.
	Neither Tenny nor Thomas expressly discloses that conditionally acquiring the second cell identifier for the serving cell further comprises, based on determining that the second cell identifier is not stored at the UE, acquiring the second cell identifier via system information broadcast by the serving cell.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas as modified by Chen with Chen such that conditionally acquiring the second cell identifier for the serving cell further comprises, based on determining that the second cell identifier is not stored at the UE, acquiring the second cell identifier via system information broadcast by the serving cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate UE cell selection (Chen:  [0001]-[0003]).
10.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Thomas as applied to claim 42 above, further in view of Prakash et al., U.S. Patent Application Publication 2009/0316654 (hereinafter Prakash).
	Regarding claim 49, the combination of Tenny and Thomas discloses all the limitations of claim 42.
	Neither Tenny nor Thomas expressly discloses sending, to the master node, a measurement report including the first cell identifier, wherein the request is received in response to the measurement report.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tenny as modified by Thomas with Prakash by sending, to the master node, a measurement report including the first cell identifier, wherein the request is received in response to the measurement report.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide clarification when a confusing identifier is received (Prakash:  [0008], [0038]).	

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645